Table of Contents






















2019 Alexander & Baldwin Nonqualified
Defined Contribution Plan
Adoption Agreement





















1.01Preamble    1
1.02Plan    1
1.03Plan Sponsor    1
1.04Employer    2
1.05Administrator    2
1.06Key Employee Determination Dates    2
2.01Participation    3
3.01Compensation    4
3.02Bonuses    5
4.01Participant Contributions    6
5.01Employer Contributions    9
6.01Distributions    12
7.01Vesting    17
8.01Unforeseeable Emergency    21
9.01Investment Decisions    22
10.01Trust    23
11.01Termination Upon Change In Control    24
11.02Automatic Distribution Upon Change In Control    24
11.03Change In Control    24
12.01Governing State Law    25
Appendix A27










1.01    Preamble
By the execution of this Adoption Agreement the Plan Sponsor hereby [complete
(a) or (b)]


(a)
    adopts a new plan as of January 1, 2020.



(b)
    amends and restates its existing plan as of [month, day, year] which is the
Amendment Restatement Date. Except as otherwise provided in Appendix A, all
amounts deferred under the Plan prior to the Amendment Restatement Date shall be
governed by the terms of the Plan as in effect on the day before the Amendment
Restatement Date.



Original Effective Date: [month, day, year]


Pre-409A Grandfathering: Yes     No



1.02    Plan
Plan Name:
2019 Alexander & Baldwin Nonqualified Defined Contribution Plan



Plan Year:
calendar







- i -
Cake 2018

--------------------------------------------------------------------------------






1.03    Plan Sponsor
Name:
Alexander & Baldwin, Inc.



Address:
822 Bishop Street, Honolulu, HI 96813



Phone #:
(808) 525-6611



EIN #:
45-4849780



Fiscal Year:
calendar



Is stock of the Plan Sponsor, any Employer or any Related Employer publicly
traded on an established securities market?     Yes     No



1.04    Employer
The following entities have been authorized by the Plan Sponsor to participate
in and have adopted the Plan:


Alexander & Baldwin, Inc. or the entity for whom services are performed and with
respect to whom the legally binding right to compensation arises, and all
entities with whom Alexander & Baldwin, Inc. would be considered a single
employer under Section 414(b) of the Code; provided that in applying Section
1563(a)(1), (2), and (3) of the Code for purposes of determining a controlled
group of corporations under Section 414(b) of the Code, the language “at least
50 percent” is used instead of “at least 80 percent” each place it appears in
Section 1563(a)(1), (2), and (3) of the Code, and in applying Treasury
Regulation § 1.414(c)-2 for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of
Section 414(c) of the Code, “at least 50 percent” is used instead of “at least
80 percent” each place it appears in Treasury Regulation § 1.414(c)-2; provided,
however, “at least 20 percent” shall replace “at least 50 percent” in the
preceding clause if there is a legitimate business criteria for using such lower
percentage.



1.05    Administrator
The Plan Sponsor has designated the following party or parties to be responsible
for the administration of the Plan:


Name:
Alexander & Baldwin Administrative Committee



Address:
same as above



Note: The Administrator is the person or persons designated by the Plan Sponsor
to be responsible for the administration of the Plan. Neither Fidelity Employer
Services Company nor any other Fidelity affiliate can be the Administrator.



1.06    Key Employee Determination Dates
The Employer has designated December 31 as the Identification Date for purposes
of determining Key Employees.


In the absence of a designation, the Identification Date is December 31.


The Employer has designated April 1 as the effective date for purposes of
applying the six month delay in distributions to Key Employees.


In the absence of a designation, the effective date is the first day of the
fourth month following the Identification Date.








2.01    Participation
(a)
    Employees [complete (i), (ii) or (iii)]



(i)
    Eligible Employees are selected by the Employer.



(ii)
    Eligible Employees are those employees of the Employer who satisfy the
following criteria:



Eligible Employees are those selected by the Employer and who have received
notification of such eligibility in writing.



     



     



     



     



(iii)
    Employees are not eligible to participate.



(b)
    Directors [complete (i), (ii) or (iii)]



(i)
    All Directors are eligible to participate.



(ii)
    Only Directors selected by the Employer are eligible to participate.



(iii)
    Directors are not eligible to participate.









3.01    Compensation
For purposes of determining Participant contributions under Article 4 and
Employer contributions under Article 5, Compensation shall be defined in the
following manner [complete (a) or (b) and select (c) and/or (d), if applicable]:


(a)
    Compensation is defined as:



Compensation as defined in Section 1.15 of the A&B Individual Deferred
Compensation and Profit Sharing Plan for Salaried Non-Bargaining Employees (the
“401(k) Plan”), prior to the deduction of pretax contributions.



     



     



     



     

    
     



(b)
    Compensation as defined in [insert name of qualified plan] without regard to
the limitation in Section 401(a)(17) of the Code for such Plan Year.



(c)
    Director Compensation is defined as:



     



     



     



(d)
    Compensation shall, for all Plan purposes, be limited to $               .



(e)
    Not Applicable.




3.02    Bonuses
Compensation, as defined in Section 3.01 of the Adoption Agreement, includes the
following type of bonuses that will be the subject of a separate deferral
election:


Type
[Will be treated as] 
Performance Based Compensation
 
Yes
No
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 



Not Applicable.








4.01    Participant Contributions
If Participant contributions are permitted, complete (a), (b), and (c).
Otherwise complete (d).


(a)
Amount of Deferrals



A Participant may elect within the period specified in Section 4.01(b) of the
Adoption Agreement to defer the following amounts of remuneration. For each type
of remuneration listed, complete “dollar amount” and/or “percentage amount”.


(i)
Compensation other than Bonuses [do not complete if you complete (iii)]



Type of Remuneration
Dollar Amount
% Amount
Increment
Min
Max
Min
Max
 
 
     
     
   %
   %
   %
 
     
     
   %
   %
   %
 
     
     
   %
   %
   %



Note: The increment is required to determine the permissible deferral amounts.
For example, a minimum of 0% and maximum of 20% with a 5% increment would allow
an individual to defer 0%, 5%, 10%, 15% or 20%.


(ii)
Bonuses [do not complete if you complete (iii)]



Type of Bonus
Dollar Amount
% Amount
Increment
Min
Max
Min
Max
 
 
     
     
   %
   %
   %
 
     
     
   %
   %
   %
 
     
     
   %
   %
   %



(iii)
Compensation [do not complete if you completed (i) and (ii)]



Dollar Amount
% Amount
Increment
Min
Max
Min
Max
     
     
   %
   %
   %



(iv)
Director Compensation



Type of Compensation
Dollar Amount
% Amount
Increment
Min
Max
Min
Max
 
Annual Retainer
     
     
   %
   %
   %
Meeting Fees Other:
     
     
   %
   %
   %
Other:      
     
     
   %
   %
   %
Other:      
     
     
   %
   %
   %



(b)
Election Period



(i)
Performance Based Compensation



A special election period


Does


Does Not


apply to each eligible type of performance based compensation referenced in
Section 3.02 of the Adoption Agreement.


The special election period, if applicable, will be determined by the Employer.


(ii)
Newly Eligible Participants



An employee who is classified or designated as an Eligible Employee during a
Plan Year


May


May Not


elect to defer Compensation earned during the remainder of the Plan Year by
completing a deferral agreement within the 30 day period beginning on the date
he is eligible to participate in the Plan.


The special election period, if applicable, will be determined by the Employer.


(c)
Revocation of Deferral Agreement



A Participant’s deferral agreement


Will


Will Not


be cancelled for the remainder of any Plan Year during which he receives a
hardship distribution of elective deferrals from a qualified cash or deferred
arrangement maintained by the Employer to the extent necessary to satisfy the
requirements of Reg. Sec. 1.401(k)-1(d)(3). If cancellation occurs, the
Participant may resume participation in accordance with Article 4 of the Plan.


(d)
No Participant Contributions



Participant contributions are not permitted under the Plan.








5.01    Employer Contributions
If Employer contributions are permitted, complete (a) and/or (b). Otherwise
complete (c).


(a)Matching Contributions


(i)
Amount



For each Plan Year, the Employer shall make a matching contribution on behalf of
each Participant who defers Compensation under the 401(k) Plan for the Plan Year
and satisfies the requirements of Section 5.01(a)(ii) of the Adoption Agreement
equal to [complete the ones that are applicable]:


(A)
    [insert percentage]% of the Compensation the Participant has elected to
defer for the Plan Year



(B)
    An amount determined by the Employer in its sole discretion



(C)
    Matching contributions for each Participant shall be limited to $      
and/or [insert percentage]% of Compensation



(D)
    Other:



The lesser of:
•    up to 3% of Compensation, or
•    the applicable limit under Section 402(g) of the Code, including the
catch-up limit (if applicable),
minus the maximum allowable match under the 401(k) Plan, including match on
catch-up contributions (if applicable).



     



(E)
    Not Applicable [Proceed to Section 5.01(b)]



(ii)
Eligibility for matching contribution



A Participant who defers Compensation for the Plan Year shall receive an
allocation of matching contributions determined in accordance with Section
5.01(a)(i) provided he satisfies the following requirements [complete the ones
that are applicable]:


(A)
    Describe requirements:



     



     



(B)
    Is selected by the Employer in its sole discretion to receive an allocation
of matching contributions



(C)
    No requirements



(iii)
Time of Allocation



Matching contributions, if made, shall be treated as allocated [select one]:


(A)
    As of the last day of the Plan Year



(B)
    At such times as the Employer shall determine in its sole discretion



(C)
    At the time the Compensation on account of which the matching contribution
is being made would otherwise have been paid to the Participant



(D)
    Other:



     



     



(b)Other Contributions


(i)
Amount



The Employer shall make a contribution on behalf of each Participant who
satisfies the requirements of Section 5.01(b)(ii) equal to [complete the ones
that are applicable]:


(A)
    An amount equal to 3% of the Participant’s Compensation in excess of the
applicable limit under Section 401(a)(17) of the Code



(B)
    An amount determined by the Employer in its sole discretion



(C)
    Contributions for each Participant shall be limited to $      



(D)
    Other:



     



     



(E)
    Not Applicable [Proceed to Section 6.01]



(ii)
Eligibility for Other Contribution



A Participant shall receive an allocation of other Employer contributions
determined in accordance with Section 5.01(b)(i) for the Plan Year if he
satisfies the following requirements [complete the one that is applicable]:


(A)
    Describe requirements:



     



     



(B)
    Is selected by the Employer in its sole discretion to receive an allocation
of other Employer contributions



(C)
    No requirements



(iii)
Time of Allocation



Employer contributions, if made, shall be treated as allocated [select one]:


(A)
    As of the last day of the Plan Year



(B)
    At such times or times as the Employer shall determine in its sole
discretion



(C)
    Other:



     



     



(c)No Employer Contributions


Employer contributions are not permitted under the Plan.




(d)Newly Eligible Participants


An employee who is classified or designated as an Eligible Employee during a
Plan Year


May


May Not


elect to defer Employer Contributions allocated during the remainder of the Plan
Year by completing a distribution election within the 30 day period beginning on
the date he is eligible to participate in the Plan.


The special election period, if applicable, will be determined by the Employer.








6.01    Distributions
The timing and form of payment of distributions made from the Participant’s
vested Account shall be made in accordance with the elections made in this
Section 6.01 of the Adoption Agreement except when Section 9.6 of the Plan
requires a six month delay for certain distributions to Key Employees of
publicly traded companies.


(a)
Timing of Distributions



(i)
All distributions shall commence in accordance with the following [choose one]:



(A)
    As soon as administratively feasible following the distribution event as
delayed pursuant to Section 6.01(a)(ii)(A) but in no event later than the time
prescribed by Treas. Reg. Sec. 1.409A-3(d)



(B)
    Monthly on specified day [insert day]



(C)
    Annually on specified month and day [insert month and day]



(D)
    Calendar quarter on specified month and day [insert month and day] Q[insert
numerical quarter 1, 2, 3, or 4]



(ii)
The timing of distributions as determined in Section 6.01(a)(i) shall be
modified by the adoption of:



(A)
    Event Delay – Distribution events based on Separation from Service will be
treated as not having occurred for 12 months



(B)
    Hold Until Next Year – Distribution events other than those based on
Specified Date or Specified Age will be treated as not having occurred for
twelve months from the date of the event if payment pursuant to Section
6.01(a)(i) will thereby occur in the next calendar year or on the first payment
date in the next calendar year in all other cases



(C)
    Immediate Processing – The timing method selected by the Plan Sponsor under
Section 6.01(a)(i) shall be overridden for the following distribution events
[insert events]:



     



     



(D)
    Not applicable



(iii)
Except in the event of death, a distribution shall be made no later than the end
of the taxable year in which the applicable distribution date occurs or, if
later, the 15th day of the third month after the applicable distribution date
occurs; provided if the payment period crosses two tax years, the payment
recipient may not designate the taxable year of the payment.  In the event of
death of the participant (or beneficiary, if applicable), distributions must
commence no later than the last day of the calendar year after the calendar year
in which the death occurred, and the payment recipient may be allowed to
designate the taxable year for payment.



(b)
Distribution Events



Participants may elect the following payment events and the associated form or
forms of payment. If multiple events are selected, the earliest to occur will
trigger payment. For installments, insert the range of available periods (e.g.,
5-15) or insert the periods available (e.g., 5, 7, 9).


 
Lump Sum
Installments
 
 
 
(i)       Specified Date
 
      years
 
 
 
(ii)       Specified Age
 
      years
 
 
 
(iii)       Separation from Service
 
2-5 years
 
 
 
(iv)       Separation from Service plus 6 months
 
      years
 
 
 
(v)       Separation from Service plus      months [not to exceed      months]
 
      years
 
 
 
(vi)       Retirement
 
      years
 
 
 
(vii)       Retirement plus 6 months
 
      years
 
 
 
(viii)       Retirement plus      months
 
      years
 
 
 
(ix)       Disability
 
2-5 years
 
 
 
(x)       Death
 
2-5 years
 
 
 
(xi)       Change in Control
 
      years



The minimum deferral period for Specified Date or Specified Age event shall be 1
years.


Installments may be paid [select each that applies]


Monthly


Quarterly


Annually


(c)
Specified Date and Specified Age elections may not extend beyond age [insert age
or “Not Applicable” if no maximum age applies].



(d)
Payment Election Override



Payment of the remaining vested balance of the Participant’s Account will
automatically occur at the time specified in Section 6.01(a) of the Adoption
Agreement in the form indicated upon the earliest to occur of the following
events [check each event that applies and for each event include only a single
form of payment]:


Events
Form of Payment
 
Lump Sum
Installments
 
 
 
   Separation from Service
 
     
 
 
 
   Separation from Service before Retirement
 
     
 
 
 
   Death
 
     
 
 
 
   Disability
 
     
 
 
 
   Not Applicable
 
     



(e)
Involuntary Cashouts



If the Participant’s vested Account at the time his payment is triggered does
not exceed $15,000, distribution of the vested Account shall automatically be
made in the form of a single lump sum in accordance with Section 9.5 of the
Plan.


There are no involuntary cashouts.


(f)
Retirement



Retirement shall be defined as a Separation from Service that occurs on or after
the Participant [insert description of requirements]:


     



     



No special definition of Retirement applies.


(g)
Distribution Election Change



A Participant


Shall


Shall Not


be permitted to modify a scheduled distribution date and/or payment option in
accordance with Section 9.2 of the Plan.


A Participant shall generally be permitted to elect such modification     
number of times.


Administratively, allowable distribution events will be modified to reflect all
options necessary to fulfill the distribution change election provision.


(h)
Frequency of Elections



The Plan Sponsor


Has


Has Not


elected to permit annual elections of a time and form of payment for amounts
deferred under the Plan. If a single election of a time and/or form of payment
is required, the Participant will make such election at the time he first
completes a deferral agreement which, in all cases, will be no later than the
time required by Reg. Sec. 1.409A-2.


(i)
Disability



For Purposes of Section 2.11 of the Plan, Disability shall be defined as


Total disability as determined by the Social Security Administration or the
Railroad Retirement Board.


As determined by the Employer’s long term disability insurance policy.


As follows [insert description of requirements]:


     



     



Not applicable.






7.01    Vesting
(a)
Matching Contributions



The Participant’s vested interest in the amount credited to his Account
attributable to matching contributions shall be based on the following schedule:


 
Years of Service
Vesting %
 
 
 
 
 
 
0
100%
[insert “100” if there is immediate vesting]
 
 
 
 
 
1
   %
 
 
 
 
 
 
2
   %
 
 
 
 
 
 
3
   %
 
 
 
 
 
 
4
   %
 
 
 
 
 
 
5
   %
 
 
 
 
 
 
6
   %
 
 
 
 
 
 
7
   %
 
 
 
 
 
 
8
   %
 
 
 
 
 
 
9
   %
 



Other:


     



     



Class year vesting applies:


     



Not applicable.


(b)
Other Employer Contributions



The Participant’s vested interest in the amount credited to his Account
attributable to Employer contributions other than matching contributions shall
be based on the following schedule:


 
Years of Service
Vesting %
 
 
 
 
 
 
0
100%
[insert “100” if there is immediate vesting]
 
 
 
 
 
1
   %
 
 
 
 
 
 
2
   %
 
 
 
 
 
 
3
   %
 
 
 
 
 
 
4
   %
 
 
 
 
 
 
5
   %
 
 
 
 
 
 
6
   %
 
 
 
 
 
 
7
   %
 
 
 
 
 
 
8
   %
 
 
 
 
 
 
9
   %
 



Other:


     



     



Class year vesting applies:


     



Not applicable.


(c)
Acceleration of Vesting



The Participant’s vested interest in his Account will automatically be 100% upon
the occurrence of the following events [select the ones that are applicable]:


(i)
    Death.



(ii)
    Disability.



(iii)
    Change in Control.



(iv)
    Eligibility for Retirement.



(v)
    Other:



     



     



(vi)
    Not applicable.



(d)
Years of Service



(i)
A Participant’s Years of Service shall include all service performed for the
Employer and



Shall


Shall Not


include service performed for the Related Employer.


(ii)
Years of Service shall also include service performed for the following
entities:



     



     



     



     



     



(iii)
Years of Service shall be determined in accordance with [select one]:



(A)
    The elapsed time method in Treas. Reg. Sec. 1.410(a)-7



(B)
    The general method in DOL Reg. Sec. 2530.200b-1 through b-4



(C)
    Participant’s Years of Service credited under:



[insert name of plan]



(D)
    Other:



     



     



     



     



(iv)
    Not applicable.









8.01    Unforeseeable Emergency
(a)
A withdrawal due to an Unforeseeable Emergency as defined in Section 2.24:



Will


Will Not [if Unforeseeable Emergency withdrawals are not permitted, proceed to
Section 9.01]


be allowed.


(b)
Upon a withdrawal due to an Unforeseeable Emergency, a Participant’s deferral
election for the remainder of the Plan Year:



Will


Will Not


be cancelled. If cancellation occurs, the Participant may resume participation
in accordance with Article 4 of the Plan.








9.01    Investment Decisions
Investment decisions regarding the hypothetical amounts credited to a
Participant’s Account shall be made by [select one]:


(a)
    The Participant or his Beneficiary



(b)
    The Employer









10.01    Trust
The Employer [select one]:


Does


Does Not


intend to establish a rabbi trust as provided in Article 11 of the Plan.








11.01    Termination Upon Change In Control
The Plan Sponsor


Reserves


Does Not Reserves


the right to terminate the Plan and distribute all vested amounts credited to
Participant Accounts upon a Change in Control as described in Section 9.7.



11.02    Automatic Distribution Upon Change In Control
Distribution of the remaining vested balance of each Participant’s Account


Shall


Shall Not


automatically be paid as a lump sum payment upon the occurrence of a Change in
Control as provided in Section 9.7.



11.03    Change In Control
A Change in Control for Plan purposes includes the following [select each
definition that applies]:


(a)
    A change in the ownership of the Employer as described in Section 9.7(c) of
the Plan.



(b)
    A change in the effective control of the Employer as described in Section
9.7(d) of the Plan.



(c)
    A change in the ownership of a substantial portion of the assets of the
Employer as described in Section 9.7(e) of the Plan.



(d)
    Not Applicable.









12.01    Governing State Law
The laws of Hawaii shall apply in the administration of the Plan to the extent
not preempted by ERISA.





The Plan Sponsor has caused this Adoption Agreement to be executed this 20th day
of Dec., 2019.




Plan Sponsor:
Alexander & Baldwin, Inc.
By:
/s/ Nelson N. S. Chun
Title:
SVP and Chief Legal Officer
By:
/s/ Alyson J. Nakamura
Title:
Secretary









Appendix A
Special Effective Dates
Not Applicable




- 13 -
August 2018